COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00311-CR


FRED EARL INGERSON, III                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE

                                    ------------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR11514

                                    ------------

                          OPINION AND ORDER

                                    ------------

      Justice Sue Walker’s motion for the court to hear this appeal en banc was

considered by the entire court. See Tex. R. App. P. 41.2(c), 47.5. A majority of

the court voted not to hear the appeal en banc. Therefore, the motion is denied.

      DATED October 27, 2016.

                                                   PER CURIAM
PUBLISH

EN BANC

WALKER, J., dissents to the denial of en banc hearing; LIVINGSTON, C.J., and
GABRIEL, J., join.